Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 8, 2016

                                            No. 04-16-00430-CV

    IN RE REGENCY FIELD SERVICES, LLC, Regency Energy Partners LP, Regency GP LP,
                             and Regency GP LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On July 1, 2016, Relators filed a petition for writ of mandamus. The court has
considered Relators’ petition and is of the opinion that Relators are not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.


           It is so ORDERED on July 8, 2016.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2016.


                                                            ___________________________________
                                                            Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. M-14-0029-CV-C, styled Leo O. Quintanilla, Hector Quintanilla, Paloma
Cattle Company, Ltd., LHQ Management, LLC, and Escondido Hunting, Inc., Plaintiffs, John B. Dickinson, R.Ross
Dickinson, Doris A. Dickinson, Jeffrey L. Dickinson, and Jill E. Rader, Intervenors, Swift Energy Operating, LLC,
Intervenor v. Regency Field Services, LLC, Regency Energy Partners, LP, Regency GP LP, and Regency GP LLC,
pending in the 343rd Judicial District Court, McMullen County, Texas, the Honorable Janna K. Whatley presiding.